Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain coal-tar products exported from Sweden and entered at the port of Chicago, Ill.
Stipulated facts, upon which the appeals have been submitted, establish that the proper basis for appraisement of the merchandise in question is American selling price, as defined in section 402(g) of the Tariff Act of 1930, as amended, and that such statutory value therefor is as follows:
Item Export period Price
Pas Sodium_ 1959 $1.75 per lb. less 1% net packed
Pas Calcium_ 1959 $2.75 per lb. less 1% net packed
Judgment will be rendered accordingly.